PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of


Skarin, David A.

:
Application No.  17/069,089

:	DECISION ON PETITION 
Filed: October 13, 2020
Attorney Docket No. 62707US03                     


:	TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)


This is a decision on the petition under 37 CFR 1.102(c)(1), filed March 11, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner declaring that he/she is in possession of such evidence that shows the inventor, David A. Skarin, is 65 years of age or more. Accordingly, the above-identified application has been accorded “special” status.
 
The application is being forwarded to the Technology Center Art Unit 3772 for action on the merits to commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at 571-272-3621. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

    
/DEBRA WYATT/Paralegal Specialist, OPET